DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note that the present application is now being examined by Traviss McIntosh III in Art Unit 1623 - please direct future communication to the same. 

Election/Restrictions
Claims 1-8 of group I are free of the art. Claims 9-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-IV, as set forth in the Office action mailed on 3/17/22, is hereby withdrawn and claims 9-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 8-14 are drawn to reagents comprising a nucleotide derivative or salt thereof that comprises the nucleoside derivative or salt thereof of claim 1 (and methods of using the same). In the absence of the identity of moieties intended to modify an art recognized chemical core, described structurally or by chemical name, the identity of a “nucleotide derivative” would be difficult to ascertain. It is noted a skilled artisan would understand the reagent must comprise the nucleoside derivative of claim 1, but would not be certain as to what would be embraced by the “nucleotide derivative” since the identity of said derivatives are unknown. 
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:  the claims comprise an ellipse before the chemical formula number adjacent to the structures (i.e. – “…(1)” or “…(2)”; or “…(3); or “…(4)”..  Appropriate correction is required.
Claim 7 is objected to for failing to end in a period. Appropriate correction is required.

Allowable Subject Matter
	Claims 2-5 are allowed. The closest prior art is seen to be WO15/064223 and Imaizumi et al. (JACS, 2013 Vol 135(25) pp 9412-9419 – References BD and CB from applicant’s IDS filed 5/24/19) who disclose structurally similar compounds and methods of using the same. However, the instant compounds differ in that they comprise an uracil base attached to the sugar and an unsubstituted hypoxantine base at the end of the chain, which are not taught or fairly suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623